Citation Nr: 1136540	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  06-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right wrist disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to March 1985.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which, inter alia, denied service connection for left shoulder dislocation secondary to service-connected traumatic arthritis of the right wrist.  The claim was previously before the Board in December 2009, and was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives, and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a December 2009 statement, the Veteran's accredited representative indicates that the Veteran wishes to pursue a claim for service connection for right carpal tunnel syndrome. 

The issue of service connection for right carpal tunnel syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and the claim is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's left shoulder disability did not begin in service and is not shown by competent evidence to be causally related to any incident of service, to include as secondary to his service-connected right wrist disability.



CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in March 2005.  Complete notice was sent in November 2011, and the claim was readjudicated in supplemental statements of the case in November 2010 and February 2011.  Mayfield, 444 F.3d at 1333.  In a December 2010 statement, the Veteran reported that he did not have any additional evidence to submit.  

VA has obtained service treatment records, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Discussion

The Veteran is seeking service connection for left shoulder disability.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran does not contend, and the evidence does not show, that a left shoulder disability was incurred during active service.  Rather, the basis of his claim is that he suffered a left shoulder injury as a result of his service-connected traumatic arthritis of the right wrist.  Service connection for traumatic arthritis of the right wrist has been in effect since April 1985, and a 10 percent rating has been continuously in effect since that time.  

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected.  38 C.F.R. § 3.310; Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Private treatment records reflect that the Veteran was treated for a left shoulder injury due to falling out of a truck in July 2000.  There was concern of a possible rotator cuff tear.  He was placed into a sling and referred for further care.  On examination, he had limited range of motion in the left shoulder because of pain.  X-rays showed no fracture or dislocation.  An MRI later that month revealed a massive tear of the rotator cuff with retraction of the supraspinatus tendon.  In August 2000, the Veteran underwent left shoulder arthroscopy with rotator cuff repair.  Due to an infection, a revision of the procedure was required in September 2000.  Thereafter, he received physical therapy and was allowed to return to work in January 2001, although he continued to have diminished range of motion.  In November 2002, he was found to have recurrent rotator cuff tear in his left shoulder.  

A VA outpatient treatment note dated in November 2005 states that the Veteran does not have any systemic inflammatory disease such as rheumatoid arthritis.  A January 2006 letter from the Wyoming Workers' Safety & Compensation indicates that a claim for compensation for a right knee injury was denied.  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA examination of his left shoulder in October 2010.  He stated that he had been diagnosed with arthritis in service, including traumatic arthritis and carpal tunnel syndrome in his right wrist.  The Veteran reported that he had slipped and nearly fallen while climbing the stairs on the side of a dump truck.  He had prevented the fall by supporting himself with his left arm; however, he injured his left shoulder in the process, resulting in a torn rotator cuff.  On examination, there was a well-healed scar over the acromioclavicular joint.  There was no gross deformity, and the Veteran exhibited flexion to 96 degrees, extension to 53 degrees, abduction to 83 degrees, external rotation to 32 degrees and internal rotation to 82 degrees.  

When the examiner asked him how his left shoulder disability relates to his service-connected right wrist, the Veteran explained that he had read on the Internet that arthritis can spread from one joint to other joints.  The examiner concluded that the Veteran's shoulder disability was due to an injury and surgical repair and was not caused or aggravated by his service-connected osteoarthritis of the right wrist.

In a January 2011 addendum to the examination, the examiner noted that he had reviewed the claims folder and noted that, although the Veteran recently claimed that he fell because his right wrist failed to support him, he had not made this claim during the examination or during the initial treatment for his left shoulder in July 2000.  He referred to the Veteran's earlier comments that he believed arthritis could migrate from one joint to another.  The examiner noted that rheumatoid arthritis is a systemic condition which can affect multiple joints; however, service connection is not in effect for rheumatoid arthritis.  As he could find no evidence in the claims file to support the Veteran's claim that his right hand failed to support him, the examiner again concluded that the Veteran's left shoulder disability is unrelated to his service-connected arthritis of the right wrist.  

After carefully reviewing the relevant evidence, the Board concludes that the Veteran's claimed left shoulder disability is not caused or aggravated by his service-connected right shoulder disability.  

The Veteran has advanced two theories whereby his left shoulder disability is caused by his right wrist disability.  First, he stated that he believed the arthritis affecting his right wrist may have spread to his left shoulder.  As the VA examiner noted, rheumatoid arthritis is a systemic condition which can affect multiple joints.  The claims file does not contain any clinical evidence that the Veteran was ever diagnosed as having rheumatoid arthritis.  The diagnoses of "arthritis" in the service treatment records are made in the context of the Veteran's right wrist condition after his traumatic injury in 1971.  Indeed, medical treatment records indicate that he had no symptoms of systemic inflammatory disease as late as November 2005.  Furthermore, the facts in this case clearly indicate that the Veteran's left shoulder disability did not arise from a systemic illness.  Rather, his current shoulder disability is due to a torn rotator cuff and subsequent surgery, which were caused by a specific accident in July 2005.  

The Veteran's second theory of entitlement to service connection posits that he injured his left shoulder because he was unable to break his fall with his right wrist due to his service-connected osteoarthritis and related weakness in that wrist.  

The United States Court of Appeals for Veterans Claims (Court) has indicated what supporting evidence is required for secondary service connection when the proximate cause of a second disability is distanced from a service-connected disability by an intercurrent event.  First, a Veteran must submit supporting lay or medical evidence that his service-connected disability caused the intercurrent event that is alleged to have caused the disability at issue.  Second, a Veteran must submit medical evidence that the intercurrent event caused the disability for which he claims secondary service connection.  See Reiber v. Brown, 7 Vet. App. 513 (1995); Schroeder v. Brown, 6 Vet. App. 220 (1994).  In claims based on 38 C.F.R. § 3.310, medical evidence is required to provide a nexus between a service connected disability and the currently diagnosed disorder.  Schroeder, 6 Vet. App. 220 (1994).  Therefore, the second question goes to medical causation, and medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this case, the VA medical examiner confirmed that the Veteran's claimed shoulder injury is due to the slipping accident in July 2005.  Therefore, the pertinent question is whether the service-connected right wrist arthritis caused him to slip; the intercurrent event.  In this regard, the Veteran has submitted lay statements indicating that the accident occurred as a result of his wrist disability.  However, his statements as to the circumstances of his accident have been inconsistent.  The earliest treatment records relating to the claimed shoulder disability do not reflect that the Veteran reported trying unsuccessfully to break his fall with his right hand.  Additionally, when the VA examiner specifically asked him in October 2010 how the claimed shoulder disability is related to his service-connected right wrist disorder, the Veteran did not claim that his right wrist failed to support him as he fell.  In fact, he reported at that time that he had not actually fallen but rather had slipped and used his left arm to support himself.  

The Veteran is competent to describe the injury he experienced, and lay evidence may not be rejected or deemed nonprobative simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  However, competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Furthermore, the credibility of the Veteran's lay statements is a matter to be determined by the Board.  

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the Board finds that the inconsistency of the Veteran's statements, and particularly his failure to assert that his right wrist was too weak to support his fall until several years after the incident in question, renders those statements not credible.  As no other evidence has been offered to support the contention that the service-connected right wrist disability caused the intercurrent event that led to the left shoulder disability, secondary service connection must be denied.  


ORDER

Service connection for a left shoulder disability is denied.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



